BRYAN SCHRODER
United States Attorney

RYAN D. TANSEY
KYLE REARDON
Assistant U.S. Attorneys
Federal Building & U.S. Courthouse
101 12th Avenue, Room 310
Fairbanks, Alaska 99701
Phone: (907) 456-0245
Fax: (907) 456-0577
Email: Ryan.Tansey@usdoj.gov
Email: Kyle.Reardon@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                     )   No. 3:19-cr-00120-SLG-DMS
                                                )
                          Plaintiff,            )   COUNTS 1-10: BRIBERY
                                                )    Vio. of 18 U.S.C. § 201(b)(1)
          vs.                                   )
                                                )   COUNTS 11-20: BRIBERY
  RICHARD OTHELL VAUGHAN,                       )    Vio of 18 U.S.C. § 201(b)(2)
  a/k/a “RV,” and DONALD GARNER,                )   COUNTS 21-31: WIRE FRAUD
                                                )    Vio of 18 U.S.C. §§ 1343 and 1346
                          Defendants.           )
                                                )
                                                )


                                       INDICTMENT

       The Grand Jury charges that:

                                        The Defendants

       During the period covered by this Indictment:



      Case 3:19-cr-00120-SLG-DMS Document 4 Filed 10/18/19 Page 1 of 13
       1.     Defendant RICHARD OTHELL VAUGHAN, a/k/a “RV,” (“VAUGHAN”)

was a United States citizen residing in Anchorage, Alaska. From at least as early as

2012, VAUGHAN was employed by the United States Department of Veterans Affairs

(“VA”) as a Contract Officer Representative (“COR”) and was responsible for or

involved with soliciting, awarding, and managing numerous contracts awarded by the

VA, including certain Service-Disabled Veteran-Owned Small Business (SDVOSB) set-

aside contracts. In his role as a COR for the VA, VAUGHAN was a public official

within the meaning of 18 U.S.C. § 201.

       2.     Defendant DONALD GARNER (“GARNER”) was a United States citizen

residing in Anchorage, Alaska. GARNER was the owner and manager of Veteran

Ability, a corporation organized and existing under the laws of Alaska, with its principal

place of business in Anchorage, Alaska. Veteran Ability was a government contractor

that sought to provide various services to the United States government, including to the

VA in Alaska. Veteran Ability submitted bids for and was awarded numerous VA

contracts. Defendant GARNER was responsible for or involved with preparing and

submitting Veteran Ability’s SDVOSB application, any bids submitted by Veteran

Ability for VA contracts, and performing the services required by those contracts.

GARNER also owned and controlled other small businesses in Alaska, including Yukon

Pipeline Support Services and Compliance Services Corporation.

       3.     INDIVIDUAL A was a United States citizen residing in Anchorage,

Alaska. INDIVIDUAL A was the owner and manager of COMPANY A and was
                                       Page 2 of 13



      Case 3:19-cr-00120-SLG-DMS Document 4 Filed 10/18/19 Page 2 of 13
responsible for or involved with preparing and submitting COMPANY A’s SDVOSB

application certification, its bids for VA contracts, and was responsible for completing

the services required by those contracts. COMPANY A was a corporation organized and

existing under the laws of Alaska, with its principal place of business in Anchorage,

Alaska. COMPANY A submitted bids for and was awarded VA contracts, including a

2014 snow removal contract.

                                        Background

       4.     The VA is the federal government agency charged with serving America’s

veterans and their families in ensuring they receive medical care, benefits, social support

and lasting memorials promoting the health, welfare and dignity of all veterans in

recognition of their service to the United States.

       5.     The United States Small Business Administration (“SBA”) is an

independent agency of the federal government responsible for aiding, counseling,

assisting and protecting the interests of small business concerns. SBA provided assistance

to small businesses which were owned and controlled at least 51% by socially and

economically disadvantaged individuals.

                                    SDVOSB Program

       6.     The Veterans Entrepreneurship and Small Business Development Act of

1999 established an annual government-wide goal of awarding contracts to at least three

percent of the total value of all federal prime and subcontract awards for small business

concerns owned and controlled by Veteran and Service-Disabled Veterans (“SDVs”).


                                        Page 3 of 13



      Case 3:19-cr-00120-SLG-DMS Document 4 Filed 10/18/19 Page 3 of 13
The Veterans Benefits Act of 2003 added a contracting mechanism to enable agencies to

reach this three percent goal.

                       SDVOSB Program Eligibility Requirements

       7.     To be eligible for the SDVOSB program, the Service Disabled Veteran

(SDV) must meet the following criteria:

              a.     have a service-connected disability determined by VA or DoD;

              b.     unconditionally own 51% of the SDVOSB, in which ownership is

                     direct;

              c.     receive 51% of profits and/or the annual distribution profits paid on

                     the stock for the SDVOSB;

              d.     control the day-to-day management, daily operations, and long term

                     decision making of the SDVOSB; and

              e.     hold the highest officer position in the SDVOSB, to include control

                     of the board of directors, if applicable.

                                 Invoice and Payment Process

       8.     After being awarded a federal contract, the contractor submits invoices to

the VA’s Financial Service Center (FSC) in Austin, Texas.

       9.     When FSC receives a contractor invoice, the invoice is uploaded to the on-

line vendor file, triggering notification to review and, if appropriate, approve the invoiced

expenses.




                                         Page 4 of 13



      Case 3:19-cr-00120-SLG-DMS Document 4 Filed 10/18/19 Page 4 of 13
      10.    Upon VA approval, the invoice is paid electronically from the United States

Department of Treasury (“Treasury”) by way of the Federal Reserve Bank ACH

Processing Site in East Rutherford, New Jersey, into the contractor’s designated bank

account.

                                       Contracts

      11.    On or around October 17, 2014, the VA issued Solicitation VA260-15-Q-

0035 for SDVOSB qualified companies to bid on a contract to provide snow removal

services at VA locations in Anchorage, Alaska. This was a “set-aside” contract for a

certified SDVOSB contractor. Bids for this Solicitation were submitted to the VA on or

about October 24, 2014, and contract VA260-15-P-0260 was awarded to COMPANY A

in or around October 28, 2014. The contract was valued at approximately $740,554.00,

and called for periods of performance from November 1, 2014 until October 31, 2016.

      12.    In or around February 2016, the VA issued Solicitation VA260-16-R-0119

for SDVOSB qualified companies to bid on a contract to provide housekeeping services

at VA locations in Anchorage, Alaska. Bids for this Solicitation were submitted to the

VA on or about March 28, 2016, and contract VA260-16-C-0031 was awarded to

Veteran Ability on or about June 8, 2016. The contract was valued at approximately

$5,116,201.00, and called for periods of performance from July 1, 2016, with options to

extend until June 30, 2021. On April 14, 2017, the VA terminated contract VA260-16-C-

0031 for cause after paying Veteran Ability approximately $776,272.00.




                                      Page 5 of 13



      Case 3:19-cr-00120-SLG-DMS Document 4 Filed 10/18/19 Page 5 of 13
       13.    The Purchase Card Program at the Anchorage VA issued credit cards to VA

facilities to make “micro purchases.” There are three authorized levels of “micro

purchases”: $2,000 for construction purchases; $2,500 for service contract purchases; and

$3,500 for supply and services not covered by the other service contract program

purchases. VA employees who are officially designated to be a purchase card holder

make authorized purchases for their facility. VAUGHAN was one of the designated

purchase card holders for the Anchorage VA. VAUGHAN’s spending limit was

approximately $600,000 per fiscal year.

                                        COUNTS 1-10

       14.    Paragraphs 1 through 13 of this Indictment are re-alleged and incorporated

by reference as if fully set forth herein.

       15.    From on or about June 2, 2015 continuing up to or about January 30, 2017,

within the District of Alaska and elsewhere, the defendant, DONALD GARNER,

did directly and indirectly, corruptly give, offer, and promise a thing of value to a

public official, with the intent to influence an official act and to influence the

official to commit or allow a fraud on the United States, to wit: GARNER gave,

offered and promised and caused to be given, offered and promised the below

listed amounts of money on the below listed dates to Vaughan to induce and

influence Vaughan to, among other things, certify payments on deficient invoices

submitted by COMPANY A for work that was unnecessary or never performed;


                                             Page 6 of 13



      Case 3:19-cr-00120-SLG-DMS Document 4 Filed 10/18/19 Page 6 of 13
certify payments to COMPANY A knowing that the payments were actually being

used primarily for the benefit of GARNER; award purchase card orders for the

benefit of GARNER, in violation of government regulations by using the same

vendor, and issuing purchase card orders that exceeded the government regulated

amounts; and to give favorable, preferential treatment to defendant GARNER in

awarding certain VA contracts and purchase card orders, with each payment listed

below constituting a separate and distinct count:

                                    Bribe Payments

           COUNT               DATE                      AMOUNT
               1                                               $500
                            June 2, 2015
               2                                           $1,200
                           June 22, 2015
               3                                           $7,000
                          August 4, 2015
               4                                           $6,000
                         January 21, 2016
               5                                           $1,700
                         February 12, 2016
               6                                           $5,000
                           March 9, 2016
               7                                           $2,000
                         October 21, 2016
               8                                               $835
                        November 17, 2016
               9                                           $2,500
                        December 30, 2016
              10                                           $2,500
                         January 30, 2017
                                                           $29,235
                              TOTAL

      All of which is in violation of 18 U.S.C. § 201(b)(1).
                                      Page 7 of 13



     Case 3:19-cr-00120-SLG-DMS Document 4 Filed 10/18/19 Page 7 of 13
                                       COUNTS 11-20

       16.    Paragraphs 1 through 13 of this Indictment are re-alleged and incorporated

by reference as if fully set forth herein.

       17.    From on or about June 2, 2015 continuing up to or about January 30, 2017,

within the district of Alaska and elsewhere, the defendant, RICHARD OTHELL

VAUGHAN, a/k/a “RV,” being a public official, did directly and indirectly,

corruptly receive, accept and agree to receive and did accept things of value

personally, in return for VAUGHAN being influenced and intending to be

influenced in the performance of an official act and to commit or allow a fraud on

the United States, to wit: VAUGHAN sought, received and accepted the below

listed amounts of money on the below listed dates from Garner, and, in return,

certified payments on deficient invoices submitted by COMPANY A for work that

was unnecessary or never performed; certified payments to COMPANY A

knowing that the payments were actually being used primarily for the benefit of

Garner; awarded purchase card orders for the benefit of Garner, in violation of

government regulations by using the same vendor, and issuing purchase card

orders that exceeded the government regulated amounts; giving favorable,

preferential treatment to Garner in awarding certain VA contracts and purchase


                                             Page 8 of 13



      Case 3:19-cr-00120-SLG-DMS Document 4 Filed 10/18/19 Page 8 of 13
card orders, with each payment listed below constituting a separate and distinct

count:

                                       Bribe Payments

               COUNT             DATE                        AMOUNT

                11            June 2, 2015                         $500
                12            June 22, 2015                       $1,200
                13           August 4, 2015                       $7,000

                14          January 21, 2016                      $6,000

                15          February 12, 2016                     $1,700

                16           March 9, 2016                        $5,000

                17          October 21, 2016                      $2,000

                18         November 17, 2016                       $835

                19         December 30, 2016                      $2,500

                20          January 30, 2017                      $2,500

                                TOTAL                             $29,235

         All of which is in violation of 18 U.S.C. § 201(b)(2).

                                       COUNTS 21-31

         18.     Paragraphs 1 through 17 of this Indictment are re-alleged and incorporated

by reference as if fully set forth herein.

         19.     From in or about June 2015 and continuing up to in or about January 2017,

within the District of Alaska and elsewhere, the defendants, RICHARD OTHELL

                                             Page 9 of 13



      Case 3:19-cr-00120-SLG-DMS Document 4 Filed 10/18/19 Page 9 of 13
VAUGHAN, a/k/a “RV,” and DONALD GARNER, did devise and intend to devise a

scheme and artifice to defraud the United States, its citizens, and the VA by depriving

them of the intangible right to VAUGHAN’s honest services through bribery and

kickbacks.

         20.   On or about the dates specified as to each count below, within the District

of Alaska and elsewhere, for the purpose of executing and attempting to execute this

scheme and artifice to defraud, the defendants and others did knowingly and willfully

transmit and cause to be transmitted, by means of wire communication in interstate and

foreign commerce, certain writings, to wit, wire transfers of funds as set forth below, with

each wire transfer constituting a separate and distinct count:

               APPROXIMATE
 COUNT                                            WIRE                      COMPANY
                   DATE
                                   Wire transmission of $3,000 related
                                    to VA Purchase Card order 463-
                                  P51622 routed from the VA US Bank
                                                                             VETERAN
    21          June 3, 2015        charge account via Fargo, North
                                                                             ABILITY
                                     Dakota to Alaska USA Federal
                                  Credit Union account ending in 0208
                                          in Anchorage, Alaska

                                   Wire transmission of $1,972 related
                                    to VA Purchase Card order 463-
                                  P60559 routed from the VA US Bank
                                                                             VETERAN
    22         January 8, 2016      charge account via Fargo, North
                                                                             ABILITY
                                     Dakota to Alaska USA Federal
                                  Credit Union account ending in 0208
                                          in Anchorage, Alaska




                                        Page 10 of 13



     Case 3:19-cr-00120-SLG-DMS Document 4 Filed 10/18/19 Page 10 of 13
        APPROXIMATE
COUNT                                     WIRE                    COMPANY
            DATE
                             Wire transmission of $38,990.93
                              related to VA invoice #22 (snow
 23     January 19, 2016    removal) from FSC in Kansas City,     COMPANY A
                             Missouri to Wells Fargo account
                           ending in 1954 in Anchorage, Alaska
                            Wire transmission of $40,193.70
                             related to VA invoice #23 (snow
 24     January 21, 2016   removal) from FSC in Kansas City,      COMPANY A
                            Missouri to Wells Fargo account
                          ending in 1954 in Anchorage, Alaska
                           Wire transmission of $2,700 related
                             to VA Purchase Card order 463-
                          P60778 routed from the VA US Bank
                                                                  VETERAN
 25     February 11, 2016    charge account via Fargo, North
                                                                  ABILITY
                              Dakota to Alaska USA Federal
                          Credit Union account ending in 0208
                                   in Anchorage, Alaska
                              Wire transmission of $2,303.30
                            related to VA Purchase Card order
                           463-P60935 routed from the VA US
 26      March 11, 2016                                           COMPANY A
                              Bank charge account via Fargo,
                           North Dakota to Wells Fargo account
                           ending in 1954 in Anchorage, Alaska

                            Wire transmission of $2,795 related
                             to VA Purchase Card order 463-
                           P60936 routed from the VA US Bank
                                                                  VETERAN
 27      March 11, 2016      charge account via Fargo, North
                                                                  ABILITY
                              Dakota to Alaska USA Federal
                           Credit Union account ending in 0208
                                   in Anchorage, Alaska

                             Wire transmission of $35,448.70
                              related to VA invoice #28 (snow
 28      April 18, 2016     removal) from FSC in Kansas City,     COMPANY A
                             Missouri to Wells Fargo account
                           ending in 1954 in Anchorage, Alaska

                                Page 11 of 13



  Case 3:19-cr-00120-SLG-DMS Document 4 Filed 10/18/19 Page 11 of 13
          APPROXIMATE
 COUNT                                       WIRE                     COMPANY
              DATE
                                Wire transmission of $42,635.01
                                   related to VA invoice #325
                                                                      VETERAN
     29     August 3, 2016    (housekeeping) from FSC in Kansas
                                                                      ABILITY
                               City, Missouri to Key Bank account
                              ending in 7240 in Anchorage, Alaska

                                 Wire transmission of $3,182.27
                               related to VA Purchase Card order
                              463-P61865 routed from the VA US
     30    August 23, 2016                                            COMPANY A
                                 Bank charge account via Fargo,
                              North Dakota to Wells Fargo account
                              ending in 1954 in Anchorage, Alaska

                                Wire transmission of $42,239.18
                                   related to VA invoice #389
                              (housekeeping) from FSC in Kansas       VETERAN
     31    January 18, 2017
                              City, Missouri to First National Bank   ABILITY
                              of Alaska account ending in 0564 in
                                       Anchorage, Alaska


//

//

//

//

//

//

//

//

//

//
                                   Page 12 of 13



     Case 3:19-cr-00120-SLG-DMS Document 4 Filed 10/18/19 Page 12 of 13
      21.      The VA paid approximately the following amounts for the primary

benefit of GARNER that were affected by the defendants’ scheme and artifice to

defraud:

            a. Snow Removal Contract VA260-15-P-0260: $725,226.56

            b. Housekeeping Contract VA260-16-C-0031: $776,272.00

            c. Purchase Card Payments: $194,330.40

All of which is in violation of 18 U.S.C. §§ 1343 and 1346.

      A TRUE BILL.

                                         s/ Grand Jury Foreperson
                                         GRAND JURY FOREPERSON



s/ Ryan D. Tansey
RYAN D. TANSEY
Assistant U.S. Attorney
United States of America



s/ Frank Russo for
BRYAN SCHRODER
United States Attorney
United States of America


DATE:          October 17, 2019




                                      Page 13 of 13



     Case 3:19-cr-00120-SLG-DMS Document 4 Filed 10/18/19 Page 13 of 13
